Citation Nr: 0012839	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a skull injury, to 
include depression and headaches.  

2. Entitlement to service connection for a personality 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
January 1961.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1997 rating decision in 
which the RO denied the veteran's claims of service 
connection for residuals of a skull injury and an inadequate 
personality disorder.  The veteran filed an NOD that same 
month, and the RO issued an SOC in August 1997.  In September 
1997, the veteran testified before a Hearing Officer at the 
VARO in Huntington.  A Supplemental Statement of the Case 
(SSOC) was issued in January 1998.  In February 1998, the 
veteran filed a substantive appeal.  A subsequent SSOC was 
issued in March 1998.  Thereafter, the veteran's appeal came 
before the Board, which, in a September 1999 decision, 
remanded the appeal to the RO for additional development.  
Another SSOC was issued in February 2000.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect that the veteran sustained 
a skull injury during active service.  

3. The evidence of record does not reflect that the veteran 
underwent post-service treatment for chronic headaches.  

4. The veteran was first diagnosed as suffering from 
depression in 1984, some 23 years following his separation 
from active service.  

5. The veteran's contention that he suffers from present 
residuals of a skull injury is not supported by medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.

6. A personality disorder is not a disease or injury within 
the meaning of legislation applicable to service 
connection, and, therefore, as a matter of law, the 
veteran's personality disorder is not a disability which 
may be service connected.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for residuals of a skull injury, to 
include depression and headaches.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The veteran has not submitted a well-grounded claim of 
service connection for an inadequate personality disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in September 1956, he underwent a medical examination 
for purposes of enlistment in the U.S. Marine Corps.  He 
reported himself to be in excellent health, and, on clinical 
evaluation, it was noted that he suffered from a shortening 
of the left lower extremity, with compensatory scoliosis and 
pelvic tilt.  In September 1959, the veteran underwent a re-
enlistment medical examination.  In the Report of Medical 
Examination, upon clinical evaluation, he was noted to have 
identifying body marks, and to need glasses for reading.  No 
other findings were reported.  

In August 1960, the veteran was noted to have sustained an 
injury to his head, resulting in a one-inch laceration of his 
scalp.  An X-ray examination request, dated that same month, 
noted complaints of headaches, drowsiness, and slurred 
speech.  A skull and facial bones X-ray series revealed a 
round metallic foreign body in the floor of the right orbit, 
in the lateral aspect.  No other findings were noted.  

Subsequently, a Medical Board report, dated in December 1960, 
noted that, following the veteran's injury to his head, he 
was admitted to the U.S. Naval Hospital, San Diego, in August 
1960 with a diagnosis of mononucleosis.  It was noted that 
the veteran had struck his head against a metal door and 
suffered a laceration to his scalp, without an underlying 
fracture.  He had complained of continuous frontal headaches 
since the head injury.  The Medical Board report indicated 
that the veteran underwent an extensive medical work-up 
including an electroencephalogram; electrocardiogram; as well 
as a neurologic, psychiatric, and ENT (ear, nose, and throat) 
examinations.  Following these work-ups, it was felt that the 
veteran had a low grade infectious hepatitis as a factor in 
his disease picture, but that this had been resolved, and the 
veteran's headaches were on a functional basis.  

Subsequently, the veteran was noted to have made suicide 
threats, and was transferred to the psychiatric service.  
During the psychiatric evaluation, he was not found to be 
psychotic, and there was no evidence of thought 
disorganization nor grossly inappropriate affect.  However, 
the Medical Board report noted that the veteran was found to 
be a perplexed and inadequate individual whose inability to 
make decisions or accept the decisions that others made for 
him had led, and would lead in the future, to almost total 
ineffectiveness.  The veteran was subsequently diagnosed with 
an inadequate personality.  In summary, the Medical Board 
report noted that the veteran suffered from a personality 
disorder which made him unsuitable for future service.  

In January 1961, the veteran underwent a medical examination 
for the purpose of an "unsuitable discharge", and was found 
to suffer from an inadequate personality.  Thereafter, 
service medical records reflect that, in August 1961, the 
veteran was medically examined for purposes of re-enlisting 
in the U.S. Marine Corps.  On clinical evaluation, no defects 
were noted.  He was reported to have suffered a skull 
fracture with concussion on August 17, 1960, and to have been 
hospitalized until December 1960, with no residual sequelae.  

Thereafter, in October 1996, the veteran submitted to the RO 
a VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed claims for service connection for 
a skull fracture/brain concussion, and a psychiatric 
disorder.  

In November 1996, the RO received a statement from Norfolk 
Psychiatric Center (NPC), dated that same month.  The 
statement noted that, after a search of the available 
records, there was no evidence that the veteran had been 
treated at the NPC or the Tidewater Psychiatric Institute.  

That same month, November 1996, the RO received medical 
records, to include flow sheets, from Webster County Memorial 
Hospital, dated from October 1995 to November 1996.  These 
records reflected treatment for sinusitis, coronary artery 
disease, diverticulosis, and hypertension.  In particular, a 
May 1996 record noted the veteran's treatment for depression.  
Also in November 1996, the RO received medical records from 
Camarillo State Hospital and Developmental Center, dated in 
September 1985.  These records noted the veteran's treatment 
for major depression without somatic features.  The veteran 
was also noted to be suffering from headaches for two weeks.  

In May 1997, the RO received medical records from the Social 
Security Administration (SSA), dated from November 1983 to 
April 1990.  In particular, a psychiatric assessment from the 
Valley Psychiatric Center, dated in August 1984, reflected 
the veteran's report that he had suffered from depression for 
about three years, and that the depression was precipitated 
by work and family.  Additional examination reports also 
noted the veteran's treatment for depression.  

In April 1997, the veteran was medically examined for VA 
purposes.  He reported that he suffered from a fracture of 
the skull while on active duty.  He indicated that, following 
his release from active service, he began suffering from 
headaches and fogginess.  He reported currently suffering 
from depression, with suicidal tendencies, and was noted to 
take Tylenol for headaches.  The examiner noted that he had 
looked at the X-rays of the veteran's skull and had not seen 
anything abnormal or any evidence of a skull fracture.  It 
was noted that the veteran's nasal bones were deviated, and 
that his headaches could be the result of that problem.  The 
examiner's diagnosis was history of fractured skull with 
associated psychosis and psychotic tendencies, including 
suicidal and depressive tendencies.  

In May 1997, the veteran again underwent VA medical 
examination.  He reported being hit in the head in 1960, and 
said that, as a result, he had suffered a skull fracture and, 
later, from chronic headaches.  He indicated that his life 
had changed since the accident, in that he had become more 
easily agitated and less accepting of other people's 
behavior.  He reported his symptoms as social isolation, lack 
of appetite, and severe depression, and also reported that he 
had attempted to commit suicide on three occasions in 1985, 
by overdosing on sleeping pills.  Following a clinical 
evaluation, the examiner's impression was Axis I: Major 
depression, recurrent with psychotic features on and off.  
Consider mood disorder due to medical condition - head 
injury; Axis II: None; Axis III: History of head injury, 
heart condition, back injury, ruptured disc; Axis IV:  
Severe.  Allegedly a head injury according to veteran; Axis 
V: Global Assessment of Functioning (GAF) - 50.  

In June 1997, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had last 
worked in 1985 and was receiving Social Security benefits.  
It was also noted that, between 1981 and 1990, the veteran 
had attempted suicide six or seven times.  The veteran 
reported that he had suffered a head injury in service, and 
that prior to the injury he had never been hospitalized or 
suffered from depression.  He indicated that the injury had 
changed his personality.  The veteran also indicated that his 
childhood had not been that bad, and he did not report any 
physical or sexual abuse.  In addition, the veteran reported 
that, between 1963 and 1985, he had been employed in a number 
of jobs, which included work as an electronic technician and 
as a senior product engineer.  He indicated that he had quit 
his jobs because of his mental illness.  Following a clinical 
evaluation, the examiner's diagnosis was Axis I: History of 
major depression, recurrent, severe, in partial remission; 
Axis II: No diagnosis; Axis III: Status post angioplasty 
times two, status post Meckel's diverticulitis and surgery 
times one, status post ruptured disc, status post head injury 
in 1960 with no loss of consciousness; Axis IV: Lacks social 
support; Axis V: GAF - 40.  

The examiner further reported that the issue of a mood 
disorder, and its relationship to the veteran's head injury, 
was difficult to establish.  However, he opined that, based 
on the history he had, the veteran's function had 
deteriorated a moderate to severe degree since his accident.  
The examiner also found that the head injury had probably 
caused some personality change, and that it could have been 
one factor in the veteran's chronic depression with multiple 
psychiatric hospitalizations.  

In September 1997, the RO received a statement from the 
veteran's ex-wife.  In particular, she noted that she had 
married the veteran in March 1962, and that, early in their 
marriage, the veteran had suddenly become withdrawn and 
stopped talking, then began to disappear for periods at a 
time.  She also indicated that the veteran's cycle of 
withdrawal and disappearance would occur every two to three 
years.  Furthermore, the veteran's ex-wife reported that the 
veteran had told her of his treatment at the VA Hospital in 
West Los Angeles in 1961, and that, during their marriage in 
1962, he had been treated at that facility.  

That same month, September 1997, the RO received a statement 
from the veteran.  In particular, he recounted his medical 
history with respect to his skull injury, noting that he had 
been told that he had suffered a skull fracture.  In 
addition, he reported that he had not tried to re-enlist in 
August 1961, and he also challenged the medical findings in 
service of his suffering from an inadequate personality 
disorder.  In this respect, the veteran noted that such a 
disorder would have prevented him from receiving a "secret" 
security clearance from the Department of Defense, which he 
reported had employed him.  

In September 1997, the veteran testified before a Hearing 
Officer at the VARO in Huntington.  He reported that he had 
been treated at the VA Hospital in West Los Angeles in 1961 
and 1962.  The veteran indicated that his treatment had 
occurred three months after he separated from service, and 
that there had been subsequent treatment eight months later.  
He also indicated that the medical records associated with 
his treatment may have been under a different first name.  
Furthermore, the veteran reported having received treatment 
at the Tidewater Psychiatric Institute.  He reported that 
doctors had related his problems with depression, headaches, 
and general mental breakdown to his accident in service, 
which he described as a skull fracture and brain concussion.  

In February 1998, the RO received a Chestnut Ridge Hospital 
discharge summary, dated from December 1997 to January 1998.  
This summary noted that the veteran had attempted suicide a 
number of times, and a final diagnosis included major 
recurrent depressive disorder.  

Thereafter, in February 2000, the RO received a report from 
the Department of Veterans Affairs Greater Los Angeles 
Healthcare System.  It was noted that a search had been made, 
on the VARO Huntington's request, for medical records 
pertaining to the veteran, but none had been located.  

II.  Analysis

The threshold question to be answered in this appeal is 
whether well-grounded claims have been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claims must fail and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).


Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for disability resulting from a disease or injury which was 
incurred in, or aggravated during, service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998).  

Following a review of the evidence and applicable 
regulations, the Board finds that the veteran has not 
submitted well-grounded claims.  In reaching this conclusion, 
we fully acknowledge that the veteran suffered a head injury 
in service.  Service medical records reflect that the injury 
did not result in a skull fracture, and the veteran was 
admitted to the U.S. Naval Hospital in San Diego where he was 
treated for headaches.  It was during his hospital stay that 
the veteran was found to suffer from an inadequate 
personality, which disorder was the basis for his subsequent 
separation from service.  

The veteran has reported that, three months following his 
separation from the Marine Corps, he was treated at the VAMC 
in Los Angeles, and was again treated eight months later.  He 
also reported having been treated at the Tidewater 
Psychiatric Institute, sometime in the early 1970's.  
However, neither facility has reported any record of such 
treatment.  Both the veteran and his former wife have 
recounted that, beginning in 1962, the veteran began to 
exhibit periods of behavior during which he would become 
socially withdrawn and then disappear for a period of time, 
only to turn up far from home.  These episodes had reportedly 
occurred every two to three years.  In addition, the veteran 
reported working a number of jobs from 1963 to 1985, which he 
was forced to leave due to his mental illness.  

We observe that there is no clinical evidence of post-service 
treatment for chronic headaches, although the veteran 
reportedly treats any headaches that do occur with Tylenol.  
The medical evidence of record documents the veteran's 
treatment for depression and suicide attempts beginning in 
November 1983.  In addition, in an August 1984 Valley 
Psychiatric Center report, it was noted by the examiner that 
the veteran had reported first becoming depressed three years 
previously, and that his depression was precipitated by work 
and family problems.  In neither the April nor the May 1997 
VA examination, nor in the psychiatric examination reports 
received from the SSA, did the examiners relate the veteran's 
depression to his in-service skull injury.  However, the VA 
examiner in May 1997 did note the possibility that the 
veteran suffered from a mood disorder due to his head injury.  

In June 1997, the veteran again underwent a VA examination.  
The examiner reported that relating a mood disorder to the 
veteran's head injury in service would be difficult to 
establish.  However, the examiner opined that, based upon the 
history he did have, the veteran's function had deteriorated 
in a moderate to severe degree since the accident.  The 
examiner reported that the head injury had probably caused 
the veteran some personality change, and that it could be one 
factor in his chronic depression with multiple psychiatric 
hospitalizations.  

In considering the above noted VA examiner's opinion, the 
Board finds it not to be, in this instance, material, in part 
due to its speculative nature and the length of time between 
when the opinion was offered and the veteran's separation 
from active service (36 years).  See, e.g., Bloom v. West, 12 
Vet.App. 185 (1999), where it was held that: "By using the 
term 'could,' without supporting clinical data or other 
rationale, [a physician's] opinion simply is too speculative 
in order to provide the degree of certainty required for 
medical nexus evidence."  See also Bostain v. West, 11 
Vet.App. 124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 
33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim).  Warren v. Brown, 6 Vet.App. 4, 
6 (1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  

We recognize that, in Lee v. Brown, 10 Vet.App. 336 (1997), 
the Court held that cautious language by a physician does not 
always express inconclusiveness.  There, however, the Court 
noted that there was another doctor's statement in the record 
which provided evidentiary support for the otherwise 
speculative statement in issue.  Here, there is no other 
medical evidence tending to support the possibility that the 
veteran's depression may be related to his head injury 
suffered in service. Furthermore, we have also considered, 
and find significant, the fact that the first documented 
post-service treatment for depression was in 1983, some 22 
years following the veteran's separation from active service.

The Board is also aware that the medical conclusions reached 
by the examiner were based upon a history provided by the 
veteran rather than the examiner's direct knowledge of the 
etiology of the condition.  See LeShore v. Brown, 8 Vet.App. 
406, 409 (1995) ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner," does not satisfy [the] 
'competent medical evidence'" requirement set forth in 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1995)).  See also 
Floyd v. Brown, 9 Vet.App. 88, 98 (1996), Godfrey v. Brown, 7 
Vet.App. 398, 407 (1995).  

With respect to a personality disorder diagnosed in service, 
we note that the Court of Appeals for Veterans Claims has 
held that 38 C.F.R. § 3.303(c), which provides, in pertinent 
part, that a personality disorder is not a disease or injury 
within the meaning of legislation applicable to service 
connection, is a valid regulation.  Winn v. Brown, 8 Vet.App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997).  Therefore, with respect to a personality disorder, as 
a matter of law, there is not a disability which may be 
service connected.  See 38 C.F.R. § 4.9 (1999).  


We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there is no clinical 
record of post-service treatment for headaches or a medical 
opinion linking such headaches to service.  In addition, 
there is lack of competent medical evidence linking the 
veteran's depression to his head injury in service.  
Therefore, section 3.303(b) is not applicable to the 
veteran's claim.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there is no clinical 
evidence of post-service treatment for headaches, and the 
medical evidence reflects the first documented treatment for 
depression and attempted suicides in 1983, some 22 years 
after the veteran separated from service.  Furthermore, there 
is a lack of competent medical evidence linking the veteran's 
depression to his in-service head injury.  Therefore, this 
section is also not supportive of the veteran's claims.  See 
McManaway v. West, 13 Vet.App. 60, 66 (1999), noting that, 
even where a veteran asserts continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition . . . ."  Thus, the veteran cannot, in 
this case, establish service connection through 38 C.F.R. 
§ 3.303(b).  



The Board thus concludes, given the nature of the veteran's 
treatment in service for headaches associated with his head 
injury, and the lack of any definitive post-service treatment 
or diagnosis for chronic headaches; and the lack of competent 
medical evidence linking the veteran's depression to his in-
service head injury, that the veteran has not satisfied the 
threshold requirement for a well-grounded claim as set forth 
by the Court in Caluza, supra.  Furthermore, as noted above, 
a personality disorder, as a matter of law, is not a 
disability which may be service connected.

Under the circumstances described above, the Board thus 
concludes that the veteran has not met the initial burden of 
presenting evidence of well-grounded claims for service 
connection for residuals of a skull injury and for a 
personality disorder, under the applicable law as interpreted 
in the Caluza and Savage precedents.  See also Rose v. West, 
11 Vet.App. 169, 171-72 (1998), emphasizing that section 
3.303(b) provides an alternative method of establishing 
service connection but does not override the analysis set 
forth in Caluza and Epps, supra.

The veteran has been very specific in asserting that he 
suffers from residuals of his in-service skull injury, as 
well as from a service-related personality disorder.  While 
the Board does not doubt the sincerity of the veteran's 
contentions in this regard, our decision as to the existence 
of a disability and its medical causation must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran suffers from residuals of his 
skull injury, and a personality disorder may not be service 
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for residuals of a skull injury regardless of the fact 
that he currently is not shown to be suffering from 
disabilities that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.  
The Board also notes that, given that a personality disorder, 
as a matter of law, is not a disability which may be service 
connected, any evidence purporting to link a personality 
disorder to service would be ineffective to reopen the claim 
for service connection.  

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for residuals of a skull injury, and for a 
personality disorder must be denied.  See Epps v. Gober, 
supra.








ORDER

1. Service connection for residuals of a skull injury, to 
include depression and headaches, is denied.  

2. Service connection for a personality disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

